Citation Nr: 1036973	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-17 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
asthma from March 4, 1945.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Wife



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service from 
November 1942 to March 1945.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of November 2006 and November 2007 by the 
Department of Veterans Affairs (VA) Newark, New Jersey, Regional 
Office (RO).

The Veteran's claim was previously before the Board in November 
2008 and was remanded at that time for additional evidentiary 
development, to include providing him with a VA examination and 
requesting that he identify any outstanding VA and non-VA 
treatment records pertaining to the current claim.  Following the 
Board's November 2008 remand order, the Veteran was advised in 
December 2008 to provide or authorize VA to obtain any and all VA 
and non-VA sources of treatment for his asthma since March 1945.  
The Veteran was also encouraged to submit lay statements from 
individuals who could attest to his asthma symptoms from March 
1945.  The Veteran's representative submitted a statement on his 
behalf to VA in February 2009.  According to the representative, 
the Veteran was unable to provide the names, addresses, or 
approximate dates of treatment for all VA and non-VA health care 
providers who treated him for asthma since 1945.  The Veteran 
submitted no additional lay statements from individuals who could 
attest to his asthma symptoms from March 1945.   

The Veteran was also scheduled for a VA examination in connection 
with the current claim in May 2009.  In a report of contact dated 
that same month, the Veteran informed VA that he refused to 
report for his scheduled VA examination because he felt it was 
unnecessary in light of the evidence he submitted to VA in the 
past.  Given the Veteran's refusal to report for a scheduled VA 
examination, the Veteran's claim will rated based on the evidence 
of record.  See 38 C.F.R. § 3.655(b) (2009).  The Board further 
finds that there has been substantial compliance with the 
November 2008 remand order.  D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
FINDINGS OF FACT

1.  Prior to November 5, 1990, the Veteran's service-connected 
asthma is manifested by occasional asthma attacks with shortness 
of breath, wheezing, and coughing.  

2.  Prior to November 5, 1990, there is no evidence of record to 
show that the Veteran's asthma was or could be interpreted to be 
moderate, severe, or pronounced or manifested by symptoms such as 
rather frequent, frequent, or very frequent attacks; moderate or 
marked dyspnea (with only temporary relief by medication) on 
exertion between attacks; dyspnea on slight exertion or at rest; 
more than light manual labor precluded; or impairment of health 
of any kind. 

3.  From November 5, 1990, the Veteran's service-connected asthma 
is manifested by shortness of breath, diffuse wheezing, and 
coughing as well as moderate restrictive and marked obstructive 
lung impairment; and use of medication and inhalers multiple 
times per day.   

4.  Prior to August 20, 2005, there is no evidence of record to 
show that the Veteran's asthma was or could be interpreted to be 
severe or pronounced or that it was manifested by symptoms such 
as frequent or very frequent attacks; moderate or marked dyspnea 
(with only temporary relief by medication) on exertion between 
attacks; dyspnea on slight exertion or at rest; more than light 
manual labor precluded; impairment of health of any kind; FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids; or FEV-
1 less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; daily use of systemic (oral or 
parenteral) high-dose corticosteroids or immuno-suppressive 
medications.  

5.  From August 20, 2005, the Veteran's service-connected asthma 
is described as moderate and manifested by shortness of breath 
with minimal exertion, scattered wheezing, coughing, and daily 
use of medications, antibiotics, inhalers, and nebulizers, as 
well as FEV-1 ranging from 81 to less than 52 percent of 
predicted value, and FEV-1/FVC ranging from 81 to 69 percent of 
predicted value.    

6.  From August 20, 2005, there is no evidence of record to show 
that the Veteran's asthma was or could be interpreted to be 
pronounced or that it was manifested by symptoms such as very 
frequent attacks; severe dyspnea on slight exertion; dyspnea at 
rest; severe impairment of general health; FEV-1 less than 40 
percent predicted, or; FEV-1/FVC less than 40 percent, or; more 
than one attack per week with episodes of respiratory failure, 
or; daily use of systemic (oral or parenteral) high-dose 
corticosteroids or immuno-suppressive medications.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for asthma are not met for any period of time covered by 
the appeal prior to November 5, 1990.  1933 Schedule for Rating 
Disabilities, Diagnostic Code 0155 (amended by Extension No. 5); 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Code 6602 (1946-2009).

2.  Effective November 5, 1990, the criteria for an initial 
evaluation of 30 percent for asthma, but not higher, is met.  
1933 Schedule for Rating Disabilities, Diagnostic Code 0155 
(amended by Extension No. 5); 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6602 (1946-
2009).

3.  The criteria for an initial evaluation in excess of 30 
percent for asthma are not met for any period of time covered by 
the appeal prior to August 20, 2005.  1933 Schedule for Rating 
Disabilities, Diagnostic Code 0155 (amended by Extension No. 5); 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Code 6602 (1946-2009).

4.  The criteria for an initial evaluation in excess of 60 
percent for asthma are not met for any period of time covered by 
the appeal from August 20, 2005.  1933 Schedule for Rating 
Disabilities, Diagnostic Code 0155 (amended by Extension No. 5); 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, 
Diagnostic Code 6602 (1946-2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, the Board notes that the Veteran's current claim 
has a complicated procedural history, in part because of a 
finding of clear and unmistakable error (CUE).  See November 2007 
rating decision.  Following the finding of CUE, the RO 
established a grant of service connection for asthma and assigned 
a 10 percent evaluation, effective March 4, 1945.  The Veteran 
disagreed with the initial rating assigned and perfected this 
appeal.  In essence, the Veteran contends that his service-
connected asthma was worse than originally rated.  

Also in the November 2007 rating decision, the RO increased the 
Veteran's disability evaluation to 60 percent under 38 C.F.R. § 
4.97, Diagnostic Code 6602 (bronchial asthma), effective March 6, 
2006.  The Veteran perfected an appeal with regard to the 
effective date assigned for the grant of the 60 percent rating.  
The Board issued a decision in November 2008 in which it assigned 
an earlier effective date of August 20, 2005 for the grant of the 
60 percent rating for asthma.  The RO subsequently issued a 
rating decision dated December 2008 to implement the Board's 
decision.  A complete discussion of the procedural history of the 
Veteran's claim is included in the Board's November 2008 opinion 
and need not be repeated here.

Disability ratings are determined by the application of the facts 
presented to VA's Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred in or aggravated by military 
service and the residual conditions in civilian occupations.  38 
U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  
It is not expected that all cases will show all the findings 
specified; however, findings sufficiently characteristic to 
identify the disease and the disability and coordination of 
rating with impairment of function will be expected in all 
instances.  38 C.F.R. § 4.21 (2009).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial ratings 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).  

Generally, "pyramiding," the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2009).  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the overall 
disability warrants such elevation.  Based upon the guidance of 
the United States Court of Appeals for Veterans Claims (Court) in 
Fenderson, the evidence, as will be discussed below, shows a 
variance in the signs and symptoms of the Veteran's service-
connected asthma during the claim period such that staged ratings 
are for application beyond that which was contemplated by the RO.

During the pendency of the Veteran's appeal, the regulations 
pertaining to the evaluation of bronchial asthma were amended 
four times.  See 1933 Schedule for Rating Disabilities, 
Diagnostic Code 0155 (amended by Extension No. 5) (effective 
April 27, 1942); 1945 Schedule for Rating Disabilities, 
Diagnostic Code 6602 (effective April 1, 1946); 40 Fed. Reg. 
42539 (Sept. 15, 1975) (effective September 9, 1975); and 61 Fed. 
Reg. 46729 (Sept. 5, 1996) (effective October 7, 1996). 

The VA General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, the 
Board should first determine whether application of the revised 
version would produce retroactive results.  In particular, a new 
rule may not extinguish any rights or benefits the Veteran had 
prior to enactment of the new rule.  See VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation is 
more favorable, the implementation of that regulation under 38 
U.S.C.A. § 5110(g), can be no earlier than the effective date of 
that change.  

Regulations in Effect Prior to April 1, 1946

The Veteran filed his original claim of entitlement to service 
connection for asthma on March 4, 1945.  The pertinent 
regulations in effect at that time assigned a 10 percent 
evaluation for mild bronchial asthma without emphysema, and 
occurring at widely separated intervals.  A 30 percent evaluation 
was assigned for moderate bronchial asthma; slight to moderate 
emphysema, attacks rather frequent (10-14 day intervals), 
moderate dyspnea on exertion between attacks.  A 60 percent 
evaluation was assigned for severe bronchial asthma; moderate 
emphysema, frequent attacks (one or more weekly), marked dyspnea 
on exertion between attacks, impairment in general health 
manifested by malnutrition, etc.  A 100 percent evaluation, the 
highest available schedular rating, was assigned for pronounced 
bronchial asthma, marked emphysema, attacks very frequent (every 
day or so), dyspnea at rest or on slight exertion, or at rest, 
between attacks, marked loss of weight or other evidence of 
severe impairment of general health.  See 1933 Schedule for 
Rating Disabilities, Diagnostic Code 0155 (amended by Extension 
No. 5) (effective April 27, 1942). 

Regulations in Effect from April 1, 1946

Effective April 1, 1946, the regulations pertaining to the 
evaluation of bronchial asthma were amended.  A 10 percent 
evaluation was assigned for mild bronchial asthma without 
emphysema, and occurring at widely separated intervals.  A 30 
percent evaluation was assigned for moderate bronchial asthma; 
slight to moderate emphysema, attacks rather frequent (10-14 day 
intervals), moderate dyspnea on exertion between attacks.  A 60 
percent evaluation was assigned for severe bronchial asthma; 
moderate emphysema, frequent attacks (one or more weekly), marked 
dyspnea on exertion between attacks, impairment in general health 
manifested by malnutrition, etc.  A 100 percent evaluation, the 
highest available schedular rating, was assigned for pronounced 
bronchial asthma, marked emphysema, attacks very frequent, 
dyspnea on slight exertion, between attacks, marked loss of 
weight or other evidence of severe impairment of general health.  
See 1945 Schedule for Rating Disabilities, Diagnostic Code 6602 
(effective April 1, 1946).

Regulations in Effect from September 9, 1975

Effective September 9, 1975, the regulations pertaining to the 
evaluation of bronchial asthma were again amended.  A 10 percent 
evaluation was assigned for mild bronchial asthma; paroxysms of 
asthmatic type breathing (high pitched expiratory wheezing and 
dyspnea) occurring several times a year with no clinical findings 
between attacks.  A 30 percent evaluation was assigned for 
moderate bronchial asthma; asthmatic attacks rather frequent 
(separated by only 10-14 day intervals) with moderate dyspnea on 
exertion between attacks.  A 60 percent evaluation was assigned 
for severe bronchial asthma; frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light manual 
labor precluded.  A 100 percent evaluation, the highest available 
schedular evaluation, was assigned for pronounced bronchial 
asthma; asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and with marked loss of weight or 
other evidence of severe impairment of health.  See 38 C.F.R. § 
4.97, Diagnostic Code 6602 (1975).

A note to Diagnostic Code 6602 indicated that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  Id.  

Regulations in Effect from October 7, 1996

Effective October 7, 1996, the regulations pertaining to the 
evaluation of bronchial asthma under Diagnostic Code 6602 were 
again amended.  According to Diagnostic Code 4.96, ratings under 
Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not 
be combined with each other.  Where there is lung or pleural 
involvement, ratings under Diagnostic Codes 6819 and 6820 will 
not be combined with each other or with Diagnostic Codes 6600 
through 6817 or 6822 through 6847.  A single rating will be 
assigned under the diagnostic code which reflects the predominant 
disability with evaluation to the next higher evaluation where 
the severity of the overall disability picture warrants such 
elevation.  Id.

Under Diagnostic Code 4.97, Diagnostic Code 6602, a 10 percent 
evaluation is assigned for bronchial asthma with FEV-1 of 71 to 
80 percent predicted, or; FEV1/FVC of 71 to 80 percent, or; 
intermittent inhalational or oral bronchodilator therapy.  A 30 
percent evaluation is assigned for FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti-inflammatory medication.  A 60 percent evaluation is 
assigned for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC 
of 40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at least 
three times per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent evaluation, the highest available 
schedular rating, is assigned for FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high-dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. § 
4.97, Diagnostic Code 6602 (1996-2009).

A note to Diagnostic Code 6602 indicated that in the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  Id.  

Factual Background and Analysis

Service treatment records (STRs) associated with the claims file 
revealed that the Veteran was afforded a clinical evaluation and 
physical examination in November 1942 prior to entering service.  
A chest x-ray was negative and no respiratory abnormalities were 
found at that time.  He weighed 128 pounds.  

The Veteran was initially treated for an acute asthma attack in 
July 1943.  The Veteran was subsequently hospitalized for 
treatment of his asthma on more than one occasion beginning in 
February 1944.  Treatment notes associated with these periods of 
hospitalization described the Veteran's asthma as chronic, mild, 
or moderately severe.  In June 1944, the Veteran was found to be 
symptom-free and returned to duty.  He reported that his weight 
was normally 140 pounds but at that time his weight was 150 
pounds.  The Veteran was, however, readmitted for further 
observation of his asthma from August to October 1944.  No 
evidence of asthma was found at that time and the Veteran was 
returned to duty.    

The Veteran had a final hospital admission in January 1945.  He 
was afforded a psychiatric evaluation at that time.  The 
impression was severe psychoneurosis associated with bronchial 
asthma, claustrophobia, insomnia, tremulousness, and depression.  
An additional medical report also diagnosed the Veteran as having 
severe psychoneurosis, cause undetermined.  The Veteran's 
psychoneurosis was said to be manifested by dyspnea, 
claustrophobia, insomnia, tremulousness, and depression.  The 
examiner also stated that the Veteran had a basic unstable 
neurotic personality that, under the pressure of service, 
developed symptoms of asthma and anxiety.     

The Veteran was issued a Certificate of Disability for Discharge 
in March 1945.  The disability listed was psychoneurosis and it 
was described as severe, cause undetermined, manifested by 
dyspnea, claustrophobia, insomnia, tremulousness, and depression.  
The psychoneurosis was said to incapacitate the Veteran because 
of an unstable neurotic personality with development of symptoms 
of asthma, claustrophobia, insomnia, nervousness, and depression.  
It was further noted that medical studies failed to reveal any 
evidence of asthma or any organic disease.  The Veteran's 
psychoneurosis was determined to have existed prior to service 
and it was not increased or aggravated by service.  The Veteran 
was subsequently discharge from service in March 1945.

The Veteran was afforded a VA general medical examination in May 
1948.  According to the Veteran, he had shortness of breath and 
asthma.  He reported that he had occasional asthma attacks from 
which he obtained some relief by taking ephedrine tablets.  The 
impression was asthma (shortness of breath).  The Veteran also 
underwent a psychiatric examination that same month and was 
diagnosed as having mixed type psychoneurosis.

The Veteran underwent another VA psychiatric examination in June 
1953.  He reported episodes of shaking and was noted to have 
moderately severe tenseness and anxiety on examination.  No 
references to asthma were contained in the examination report.  
The impression was moderate conversion reaction with minimal 
incapacity.  

Associated with the claims file is a statement from A. Abramson, 
M.D. dated June 1953.  According to Dr. Abramson, he treated the 
Veteran for bronchial asthma attacks for the past three years.  
These attacks were accompanied by symptoms of wheezing, shortness 
of breath, and coughing.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
respiratory examination in September 1953.  Since discharge from 
service, the Veteran reported that his asthma attacks as well as 
"nervous symptoms" occurred several times per year.  A physical 
examination was essentially negative with no signs of asthma 
found at that time.  The Veteran was 138 pounds.  A chest x-ray 
was also negative.  The examiner stated, however, that allergic 
asthma "can be considered part of an anxiety conversion 
reaction."  The impression was bronchial asthma, history only.

The Veteran submitted a statement in September 1990 in which he 
sought to reopen his claim of entitlement to service connection 
for asthma.  According to the Veteran, his asthma condition 
worsened over the intervening years since discharge from service 
and he used prescription medication daily as a result of this 
decline.

J. Heffernan, M.D. submitted a statement in November 1990 in 
which he indicated that he first saw the Veteran in June 1983.  
The Veteran provided a history in which he developed wheezing and 
shortness of breath in service.  The Veteran continued to 
experience these symptoms and required daily medication to 
alleviate these problems.  A physical examination revealed 
evidence of auditory expiratory wheezes throughout the lung 
fields.  The Veteran weighed 139 pounds.  A chest x-ray and 
electrocardiogram were normal.  Pulmonary function tests (PFTs) 
were interpreted to show an FEV-1 of 81.7 percent of predicted 
value.  The examiner also noted that the Veteran was prescribed 
Proventil and steroid inhalers (each used twice daily), as well 
as Theolair (twice daily).

The Veteran was afforded another VA C&P respiratory examination 
in December 1990.  The Veteran reported subjective complaints of 
shortness of breath, bronchial cough, and wheezing.  The Veteran 
also complained of occasional shortness of breath at rest, 
dyspnea on mild exertion.  The Veteran denied any hospital 
treatment for asthma in the past 12 months.  A physical 
examination revealed evidence of diffuse wheezing bilaterally.  
The impression was asthma with marked obstructive lung 
impairment.  PFTs administered at a VA medical facility in 
January 1991 were interpreted to show an FEV-1 of 49 percent of 
predicted value and an FEV-1/FVC of -10 percent of predicted 
value.  The impression was moderate restrictive and marked 
obstructive lung impairment.

In a statement dated in February 2006, the Veteran reported that 
his asthma had escalated in the prior year and prevented him from 
performing and pursuing his profession as an attorney.  

The Veteran presented to the Monmouth Medical Center (MMC) in 
September 2005.  A history and physical examination performed by 
G. Davis, M.D. indicated that the Veteran had a history of 
coughing and wheezing since service.  Dr. Davis reviewed notes 
from an August 2005 office visit which indicated that the 
Veteran's lungs had "a few scattered wheezing."  It was noted 
that the Veteran took Accolate twice daily at that time.  In 
September 2005, the Veteran was noted to be experiencing a 
worsening viral exacerbation of asthma.  The Veteran was placed 
on Prednisone for three days after which time it was 
discontinued.  He continued to having coughing with deep 
wheezing, but a chest x-ray was negative for any infiltrates.  A 
physical examination of the lungs showed evidence of deep 
wheezes.  PFTs were interpreted to show FVC of 74 percent of 
predicted value and FEV-1 of 81 percent of predicted value.  The 
impression was viral exacerbation of asthma.  The Veteran was to 
be placed on intravenous steroids.    

Associated with the claims file is a private medical report from 
the Regal Princess Medical Department dated October 2005.  The 
Veteran's past history was significant for asthma and the 
examiner noted that the Veteran was treated for asthma 
exacerbation in August 2005.  The examiner also noted that the 
Veteran used Albuterol.  The impression was "Asthma exacerbation 
- Chest Infection."  The Board notes that the Veteran provided 
only the cover page of this treatment record and no any 
additional treatment notes.

Also associated with the claims file is a private treatment note 
from M. Lopez, M.D. dated March 2006.  According to Dr. Lopez, he 
examined the Veteran on two occasions in January 2006.  The 
Veteran initially presented with respiratory insufficiencies due 
to an exacerbation of chronic obstructive pulmonary disease 
(COPD) asthma.  The Veteran subsequently received treatment with 
antibiotics, nebulizers, and cortisone.  PFT results taken on 
January 13th showed an FEV-1 value of 1.07 and an FVC value of 
1.64.  PFT results taken on January 17th showed an FEV-1 value of 
1.17 and an FVC value of 2.14.  Dr. Lopez did not provide 
percentages of the predicted value.  The Veteran was subsequently 
put on a short course of cortisone and directed to complete his 
antibiotics regimen.   

The Veteran was afforded another VA C&P respiratory examination 
in September 2006.  The examiner noted that the Veteran was 
retired.  The Veteran reported a past medical history significant 
for asthma since 1942 and stated that his condition got 
progressively worse over the intervening years.  He reported 
subjective complaints of shortness of breath with minimal 
exertion and stated that his asthma symptoms were exacerbated by 
strong odors, dander, upper respiratory infections, and alcohol.  
The examiner noted that the Veteran took a host of medications 
for his asthma, including Accolate, Advair, Albuterol, and 
Spiriva.  He also used a nebulizer twice daily as needed.  The 
Veteran also reported that he had been hospitalized twice in the 
past year for his asthma, once at MMC and once during a cruise.  
The examiner reviewed private treatment records from MMC dated 
August 2006 and noted that the Veteran's FEV-1 was less than 52 
percent of predicted value, his FVC was 63 percent predicted 
value, and his FEV-1/FVC was 82 percent of predicted value. 

A physical examination of the Veteran's lungs revealed decreased 
expiratory flow without wheezes.  A chest x-ray was interpreted 
to show hyper-inflated lungs without evidence of infiltrates.  
FVC was 67 percent of predicted value, FEV-1 was 62 percent of 
predicted value, and FEV-1/FVC was 69 percent of predicted value.  
According to the examiner, the results of these diagnostic tests 
showed a moderate obstructive lung disorder with good 
bronchodilator response.  The examiner also noted that the FEV-1 
"best describes the veterans condition."  The impression was 
moderate asthma.  The examiner noted that while the Veteran was 
retired, his asthma, pursuant to the Veteran's report, affected 
his ability to "do daily activities and also to go on any 
special vacations."  The examiner did not indicate whether there 
were any restrictions on the Veteran's activities as a result of 
his asthma.

In the substantive appeal, the Veteran indicated that he took the 
following medications on a daily basis as a result of his 
service-connected asthma: Accolate, Albuterol, Advair, and 
Proventil.

The Veteran testified before the undersigned VLJ in support of 
his claim in September 2008.  He provided testimony regarding the 
onset of his asthma in service.  The Veteran also stated that his 
condition deteriorated over the intervening years, that he had 
always used inhalers, and that he currently used inhalers, 
nebulizers, and prescribed medications.  The Veteran's wife also 
provided testimony about the ways in which the Veteran's asthma 
affected his quality of life, especially his inability to travel 
or walk long distances.  

The Veteran was scheduled for a VA C&P respiratory examination in 
May 2009.  However, the Veteran failed to report for the 
scheduled examination and in fact, refused to attend the 
examination because he felt it was unnecessary in light of the 
evidence he submitted to VA in the past.

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial evaluation in 
excess of 10 percent for asthma for any period of time covered by 
the appeal prior to November 5, 1990.  Effective November 5, 
1990, the Board finds that the Veteran's asthma symptoms more 
nearly approximate the criteria for an initial 30 percent 
evaluation, but not higher.  The preponderance of the evidence is 
against an initial evaluation in excess of 30 percent for asthma 
any period of time prior to August 20, 2005 and against an 
initial evaluation in excess of 60 percent for asthma for any 
period of time covered by the appeal from August 20, 2005. 

Prior to November 5, 1990, the Veteran's asthma was manifested by 
occasional asthma attacks with shortness of breath, wheezing, and 
coughing.  See VA examination reports dated May 1948 and 
September 1953; see also, Dr. Abramson's June 1953 statement.    

There was, however, no evidence of record prior to November 5, 
1990 to show that the Veteran's asthma was or could be 
interpreted to be moderate, severe, or pronounced, or manifested 
by symptoms such as rather frequent (10-14 day intervals), 
frequent (one or more weekly), or very frequent (every day or so) 
attacks; moderate or marked dyspnea (with only temporary relief 
by medication) on exertion between attacks; dyspnea on slight 
exertion or at rest; more than light manual labor precluded; or 
impairment of health of any kind (to include malnutrition or 
marked weight loss) to warrant an evaluation in excess of 10 
percent under the old regulations.  See 1933 Schedule for Rating 
Disabilities, Diagnostic Code 0155 (amended by Extension No. 5); 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1946-75).  

The Board has considered the service treatment records.  In 
February 1944, he was evacuated following an asthma attack and 
the assessment was moderately severe, chronic, asthma.  The 
Veteran reported shortness of breath.  He reported the attacks 
were increasing in frequency and severity and that he had one 
attack that lasted 15 days.  At the time of the hospitalization, 
he did not have any complaints.  In March 1944, he was assessed 
as having severe, chronic, allergic type, asthma.  In July 1944, 
he was assessed as having mild bronchial asthma caused by an 
allergic state.  Since returning to the states, it was noted that 
the Veteran had some wheezing but felt much better.  He had no 
symptoms and his chest was clear since his arrival in June 1944.  
Mild chronic bronchial asthma which was not incapacitating was 
diagnosed and he was to be returned to limited duty in the 
continental U.S.  During an August 1944 hospitalization it was 
noted that he had an attack in July 1943 that was manifested by 
wheezing, dyspnea and coughing.  He went to the Southwest Pacific 
but was evacuated because of asthma.  The Veteran reported daily 
attacks of asthma and moderate exertional dyspnea.  However, his 
lungs were assessed as normal.  No asthmatic rales or wheezes 
were heard.  In September 1944, clinical evaluation showed no 
evidence of asthma.  He was returned to duty in October 1944.  A 
history of asthma not confirmed was listed as a defect to be 
considered in making duty assignments.  A January 1945 
psychiatric consultation noted that he had occasional wheezing.  
Upon physical examination however, no wheezing could be elicited.   

Although the Veteran reported daily attacks and moderate 
exertional dyspnea, following his return from overseas in June 
1944, clinical observation and evaluation revealed no impairment 
as a result of his asthma.  His lungs were found to be normal and 
no asthmatic rales or wheezes were heard.  The Board finds the 
medical evidence after he returned from overseas to be most 
probative as to the extent of his condition.  At most mild 
disability is shown.  He was not found to have emphysema, and 
although he reported moderate dyspnea on exertion, physical 
evaluation found no evidence of such in service or for decades 
thereafter.  At the September 1953 VA examination, the Veteran 
reported attacks several times per year and no signs of asthma 
were found at the time of the examination.  Accordingly, an 
evaluation in excess of 10 percent is not warranted.  

Effective November 5, 1990, the Veteran's asthma was manifested 
by shortness of breath, diffuse wheezing, and coughing as well as 
moderate restrictive and marked obstructive lung impairment, and 
use of medication and inhalers multiple times per day.  See Dr. 
Heffernan's November 1990 private treatment; see also, December 
1990 VA examination report.  Resolving all doubt in the Veteran's 
favor, the Board finds that these symptoms more nearly 
approximate the criteria for an initial 30 percent evaluation, 
but not higher, under the old regulations.  See 1933 Schedule for 
Rating Disabilities, Diagnostic Code 0155 (amended by Extension 
No. 5); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1946-75).

The Veteran is not, however, entitled to an initial evaluation in 
excess of 30 percent for any period of time covered by the appeal 
prior to August 20, 2005.  Under the old regulations described 
above, a 60 percent evaluation was assigned for severe bronchial 
asthma; moderate emphysema, frequent attacks (one or more 
weekly), marked dyspnea on exertion between attacks, impairment 
in general health manifested by malnutrition, etc.  See 1933 
Schedule for Rating Disabilities, Diagnostic Code 0155 (amended 
by Extension No. 5).  A 60 percent evaluation was also assigned 
for severe bronchial asthma; frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on exertion between attacks 
with only temporary relief by medication; more than light manual 
labor precluded.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1946-75).

In this regard, the Board notes that there is no evidence of 
record to show that the Veteran's asthma was or could be 
interpreted to be severe or manifested by symptoms such as 
frequent attacks (one or more weekly), marked dyspnea on exertion 
between attacks (with only temporary relief by medication), 
impairment of general health, or more than light manual labor 
precluded.  

Similarly, a 100 percent evaluation was assigned under the old 
regulations for pronounced bronchial asthma, marked emphysema, 
attacks very frequent (every day or so), dyspnea at rest or on 
slight exertion, or at rest, between attacks, marked loss of 
weight or other evidence of severe impairment of general health.  
See 1933 Schedule for Rating Disabilities, Diagnostic Code 0155 
(amended by Extension No. 5).  A 100 percent evaluation was also 
assigned for pronounced bronchial asthma; asthmatic attacks very 
frequently with dyspnea on slight exertion between attacks and 
with marked loss of weight or other evidence of severe impairment 
of general health.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 
(1946).  A 100 percent evaluation under the 1975 rating criteria 
mirrored that which was in effect in 1946 except that "severe" 
dyspnea on slight exertion between attacks was required in 
addition to the other criteria discussed immediately above.  See 
38 C.F.R. § 4.97, Diagnostic Code 6602 (1975).   

Again, however, there is no evidence of record to show that the 
Veteran's asthma was or could be interpreted to be pronounced or 
that it was manifested by symptoms such as very frequent attacks 
(every day or so), or severe impairment of general health (to 
include marked weight loss).  The Board is aware that the Veteran 
self-reported symptoms of occasional shortness of breath on mild 
exertion or at rest during the December 1990 VA C&P examination 
report.  Although the Veteran is competent to report such 
symptoms, see Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. 
Cir. 2009), the Board finds that the Veteran's statements in this 
regard are entitled to limited probative value and are outweighed 
by the other evidence of record.  Specifically, these self-
reported symptoms alone are insufficient to warrant an initial 
evaluation in excess of 30 percent for any period of time covered 
by the appeal, particularly where, as here, the Veteran's dyspnea 
even as he described it (1) was occasional; and (2) was not 
supported by the objective medical findings of record for the 
period of time in question.  Moreover, there is no indication 
that there was an impairment of health manifested by 
malnutrition, etc. or that there was a marked loss of weight or 
that more than light manual labor was precluded.  In service, the 
Veteran reported that his normal weight was 140 and the post-
service records show his weight not to vary significantly from 
that number.  Therefore, the Board finds that the Veteran is not 
entitled to an initial evaluation in excess of 30 percent for any 
period of time prior to August 20, 2005 under the old 
regulations.  

The new regulations in effect since October 7, 1996 make clear 
that an initial evaluation in excess of 30 percent requires FEV-1 
of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three times per year) 
courses of systemic (oral or parenteral) corticosteroids; or FEV-
1 less than 40 percent predicted, or; FEV-1/FVC less than 40 
percent, or; more than one attack per week with episodes of 
respiratory failure, or; daily use of systemic (oral or 
parenteral) high-dose corticosteroids or immuno-suppressive 
medications.  See 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996-
2009).  

Although there were PFT results recorded in November and December 
1990, these results cannot be applied to the new regulations in 
effect since October 7, 1996 because the implementation of the 
new regulations can be no earlier than the effective date of that 
change.  See VAOPGCPREC 7-2003.  Accordingly, there can be no 
basis for an increased rating which would rely on PFT examination 
results issued before the effective date of the new regulations.  
That date in this case is October 7, 1996.  Moreover, there are 
no PFT results associated with the claims file during the period 
October 7, 1996 to August 20, 2005 and the Veteran has not 
identified any such outstanding records for the period of time in 
question.  Thus, the Board finds that the Veteran is not entitled 
to an initial evaluation in excess of 30 percent for any period 
of time prior to August 20, 2005 under the new regulations.  

With regard to the period of time from August 20, 2005, the Board 
finds that the Veteran is not entitled to an initial evaluation 
in excess of 60 percent for asthma under either the old or new 
regulations.  

Under the old regulations, a 100 percent evaluation was assigned 
for pronounced bronchial asthma, marked emphysema, attacks very 
frequent (every day or so), dyspnea at rest or on slight 
exertion, or at rest, between attacks, marked loss of weight or 
other evidence of severe impairment of general health.  See 1933 
Schedule for Rating Disabilities (amended by Extension No. 5).  A 
100 percent evaluation was also assigned for pronounced bronchial 
asthma; asthmatic attacks very frequently with (severe) dyspnea 
on slight exertion between attacks and with marked loss of weight 
or other evidence of severe impairment of health.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (1946-75).

Under the new regulations in effect since October 7, 1996, a 100 
percent evaluation, is assigned for FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high-dose 
corticosteroids or immuno-suppressive medications.  

Pertinent medical evidence of record generated during this period 
of time described the Veteran's asthma as moderate and manifested 
by shortness of breath with minimal exertion, scattered wheezing, 
coughing, and daily use of medications, antibiotics, inhalers, 
and nebulizers, as well as FEV-1 ranging from 81 to less than 52 
percent of predicted value, and FEV-1/FVC ranging from 81 to 69 
percent of predicted value.  See private treatment records dated 
August to October 2005 and March 2006; see also, September 2006 
VA examination report.    

There is, however, no evidence of record to show that the 
Veteran's asthma was or could be interpreted to be pronounced or 
that it was manifested by symptoms such as very frequent attacks; 
(severe) dyspnea on slight exertion; dyspnea at rest; severe 
impairment of general health; FEV-1 less than 40 percent 
predicted, or; FEV-1/FVC less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; daily 
use of systemic (oral or parenteral) high-dose corticosteroids or 
immuno-suppressive medications.  

The Board notes that the Veteran self-reported shortness of 
breath with minimal exertion, difficulty walking, and daily use 
of medications, antibiotics, inhalers, and nebulizers.  These 
symptoms, however, are insufficient to justify an initial 
evaluation in excess of 60 percent for any period of time covered 
by the appeal from August 20, 2005.  Importantly, there is no 
objective medical evidence of record that described either the 
Veteran's asthma or dyspnea as severe or indicated that the 
Veteran has severe impairment of health.  On the contrary, the 
medical evidence of record described the Veteran's asthma as 
moderate.  This description ostensibly took into account the 
Veteran's symptoms of dyspnea.  Additionally, the September 2006 
VA examination report contained no objective indication that 
there were any restrictions on the Veteran's industrial 
activities as a result of his asthma.

Similarly, the Board notes that the Veteran has provided 
information about daily medication use and the use of these 
medications is confirmed in the treatment records contained in 
the claims file.  Although the Veteran uses these medications on 
a daily basis, he identified them as inhalers or antibiotics, 
rather than high-dose corticosteroids or immuno-suppressive 
medications.  See Veteran's May 2008 statement.  Moreover, there 
is no objective evidence of record to refute the Veteran's 
contentions in this regard.  Accordingly, the Board finds that 
the Veteran is not entitled to an initial evaluation in excess of 
60 percent for any period of time covered by the appeal from 
August 20, 2005.

The Board further finds that there is also no evidence that the 
manifestations of the Veteran's service-connected asthma are 
unusual or exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability.  
Furthermore, as there is no indication in the record as to why 
the Veteran's case is not appropriately rated under the schedular 
criteria, extraschedular consideration is not warranted in this 
case, particularly where, as here, the signs and symptoms of the 
Veteran's service-connected asthma are addressed by the relevant 
criteria as discussed above. 

It is also pointed out that the assignment of staged 10 percent, 
30 percent, and 60 percent schedular disability ratings 
contemplate that there is commensurate industrial impairment as a 
result of the Veteran's service-connected asthma.  See also, 38 
C.F.R. § 4.1 (2009) (noting that the percentage ratings represent 
as far as can be practically determined the average impairment in 
earning capacity resulting from service-related diseases and 
injuries and their residual conditions in civilian occupations).  
Additionally it was noted in the September 2006 VA examination 
report that the Veteran was retired.  Moreover, there is no 
evidence of frequent periods of hospitalization related to the 
Veteran's service-connected asthma.  The Board acknowledges that 
the Veteran reported two hospitalizations in the past 12 months 
at the time of the September 2006 VA examination.  The records 
provided by the Veteran with respect to these incidents were 
reviewed, associated with the claims file, and discussed above.  
Therefore, the Board finds that the criteria for submission for 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist Veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection.  A veteran should also be informed 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned 
following the grant of service connection for asthma.  In 
Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, the Board finds that additional notice is 
not required because the Veteran's claim has been substantiated.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issue has been obtained.  The 
Veteran's service treatment and post-service treatment records 
were obtained.  The Veteran was also afforded VA examinations in 
connection with his claim.  As discussed above, the Board also 
finds substantial compliance with the November 2008 remand order.  
D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  
Accordingly, the Board finds that VA has complied, to the extent 
required, with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

An initial evaluation in excess of 10 percent for asthma is 
denied for any period of time covered by the appeal prior to 
November 5, 1990.  

Effective November 5, 1990, the criteria for an initial 
evaluation of 30 percent for asthma, but not higher, is granted 
subject to the law and regulations governing the payment of 
monetary benefits.  

An initial evaluation in excess of 30 percent for asthma is 
denied for any period of time covered by the appeal prior to 
August 20, 2005.

An initial evaluation in excess of 60 percent for asthma is 
denied for any period of time covered by the appeal from August 
20, 2005.  


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


